         Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 1 of 19



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

                                                  *
ROSEMARY MASON HAUSER,

        Plaintiff,                                *

v.                                                *            Civil Case No.: 1:17-cv-03844-JMC

MARK RICHARD POWELL, et al.,                      *



        Defendants.                               *

          *     *     *    *     *    *     *     *     *     *     *    *     *     *     *

                                          MEMORANDUM

        The case is before me for all proceedings by the consent of the parties pursuant to 28 U.S.C.

§ 636(c). (ECF No. 7). Now pending before the Court are seven pretrial motions. (ECF Nos. 52,

53, 54, 60, 61, 62, 63). The parties have filed their respective oppositions. (ECF Nos. 55, 56, 57,

66). No hearing is needed. See Loc. R. 105.6 (D. Md. 2018).

        For the reasons described herein:

     1. Defendant GEICO’s Motion in Limine to Exclude the Testimony of Dr. Adam Di Dio

        Regarding Plaintiff’s Neurocognitive Testing and Results Contained Therein (ECF No. 52)

        is DENIED;

     2. Defendant GEICO’s Motion in Limine to Exclude the Testimony of Dr. Thomas Borzilleri

        (ECF No. 53) is DENIED;

     3. Defendant GEICO’s Motion in Limine to Exclude the Testimony of Tanja Hubacker (ECF

        No. 54) is DENIED;

     4. Defendant Powell’s Motion in Limine to Exclude the Testimony of Adam Di Dio (ECF

        No. 60) is DENIED;

                                                  1
         Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 2 of 19



   5. Defendant Powell’s Motion in Limine to Exclude the Testimony of Tanja Hubacker (ECF

       No. 61) is DENIED;

   6. Plaintiff’s Motion in Limine to Exclude Defendants’ Experts David Buchholz, M.D. and

       Scott Beveridge, Ph.D. (ECF No. 62) is DENIED without prejudice, as to Scott Beveridge,

       Ph.D., and DENIED as MOOT as to David Buchholz, M.D.;

   7. Plaintiff’s Motion in Limine to Exclude Defendants’ Expert Jack Spector, Ph.D. (ECF No.

       63) is GRANTED.

                                        BACKGROUND
       On March 15, 2016, Plaintiff Rosemary Hauser was a passenger in a motor vehicle

travelling southbound on I-97 in Anne Arundel County, Maryland. (ECF No. 1 at 1). Jennifer

Flake, the owner and operator of the vehicle, was insured by Hanover Insurance Group, Inc.

(“Hanover”). (ECF No. 29 at 2). Defendant Mark Powell, operating a motor vehicle in the same

location, struck Ms. Flake’s vehicle and fled the scene. Id. at 2. At the time of the accident,

Plaintiff maintained an automobile insurance policy through GEICO General Insurance Company

(“GEICO”), containing uninsured/underinsured motorist coverage. Id.

       Plaintiff filed suit against Defendant Powell. (ECF No. 1). GEICO moved to intervene as

a party defendant on March 1, 2019, which this Court granted. (ECF No. 18 & 23). Hanover

entered an appearance as an interested party on August 15, 2019. (ECF No. 25).

                                         LEGAL RULE

       Because each these motions in limine seek to exclude expert witness testimony, the Court

will first establish the overarching legal framework. Federal Rule of Evidence 104(a) charges the

Court with deciding “preliminary question[s] about whether a witness is qualified . . . or evidence

is admissible.” Fed. R. Evid. 104(a). Where, as here, the preliminary questions relate to expert



                                                2
         Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 3 of 19



witnesses, the Court must turn to Rule 702, which governs the admissibility of such testimony and

provides:

        A witness who is qualified as an expert by knowledge, skill, experience, training,
        or education may testify in the form of an opinion or otherwise if:
               (a) the expert’s scientific, technical, or specialized knowledge will help the
               trier of fact to understand the evidence or to determine a fact in issue;
               (b) the testimony is based on sufficient facts or data;
               (c) the testimony is the product of reliable principles and methods; and
               (d) the expert has reliably applied the principles and methods to the facts of
               the case.

Fed. R. Evid. 702.

        Rule 702 and the accompanying Advisory Committee Note embraces the Supreme Court’s

landmark decision in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and its

progeny. Daubert set forth a list of non-exhaustive factors by which courts may evaluate the

reliability of an expert’s reasoning or methodology. 509 U.S. at 593–94. These factors include:

(1) whether a theory or technique “can be (and has been) tested”; (2) whether a theory or technique

“has been subjected to peer review and publication”; (3) whether a particular scientific technique

has a “known or potential rate of error”; (4) the “existence and maintenance of standards and

controls”; and (5) whether a theory or technique has achieved “general acceptance” in the relevant

scientific community. Id. These factors are “meant to be helpful, not definitive,” and the Court

must decide which factor or factors apply in each case. Kumho Tire Co. v. Carmichael, 526 U.S.

137, 151 (1999). Indeed, a faithful application of relevant factors ensures that “an expert, whether

basing his testimony upon professional studies or personal experience, employs in the courtroom

the same level of intellectual rigor that characterizes the practice of an expert in the relevant field.”

Id. at 152.

        The party offering expert testimony must establish its admissibility by a preponderance of

the evidence. Fireman’s Fund Ins. Co. v. Tecumseh Prods. Co., 767 F. Supp. 2d 549, 553 (D. Md.


                                                   3
          Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 4 of 19



2011). The Court, in turn serves a “gatekeeping role,” to “ensur[e] that an expert’s testimony both

rests on a reliable foundation and is relevant to the task at hand.” Daubert, 509 U.S. at 597. In all

cases, “the court ‘should meticulously focus on the expert’s principles and methodology, and not

on the conclusions that they generate.’” Young v. Swiney, 23 F. Supp. 3d 596, 611 (D. Md. 2014

(citation omitted)). The Court, even as gatekeeper of reliable evidence, is not to “supplant the

adversary system or the role of the jury: ‘[v]igorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof are the traditional and appropriate means

of attacking shaky but admissible evidence.’” Allison v. McGhan Medical Corp., 184 F.3d 1300,

1311–12 (11th Cir. 1999) (quoting Daubert, 509 U.S. at 596).

        Under this framework, a duly qualified expert witness may testify to technical, scientific,

or other specialized knowledge if the testimony would assist the trier of fact in understanding the

evidence or determining a fact in issue. United States v. Young, 916 F.3d 368, 379 (4th Cir. 2019).

                       DEFENDANTS’ MOTIONS IN LIMINE TO EXCLUDE
                           THE TESTIMONY OF DR. ADAM DI DIO

        Plaintiff designated Dr. Adam Di Dio, M.D., her treating neurologist, as an expert

“neurologist specializing in treatment of brain trauma.” (ECF No. 60-1 at 5). Defendants GEICO

and Powell move to exclude Dr. Di Dio’s testimony concerning Plaintiff’s neurocognitive testing

and results. (ECF Nos. 52-1 at 1; 60 at 1). Plaintiff opposes both motions. (ECF Nos. 57; 70).

A.      Parties’ Contentions

        Defendants argue that Dr. Di Dio’s testimony should be excluded for two principal

reasons.1 First, Defendants attack Dr. Di Dio’s methodology and suggest Dr. Di Dio did not


1
  In arguing that Dr. Di Dio’s testimony should be excluded, Defendants make several references to defense expert
Dr. Jack Spector. However, given that Defendants withdraw Dr. Spector as an expert witness, consent to Plaintiff’s
motion in limine (ECF No. 63), and request the Court “preclude the parties and any experts from relying on or
referencing Dr. Spector and/or any part of Dr. Spector’s opinions,” (ECF No. 66 at 2), the Court will not consider
arguments made in reliance on Dr. Spector’s opinions.

                                                        4
         Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 5 of 19



conduct a complete evaluation of Plaintiff’s neurocognitive level of functioning. (ECF Nos. 52-1

at 4; ECF No. 60 at 3). Defendants distinguish the computer-administered CNS Vital Signs test

that Dr. Di Dio did administered and a “physically-administered neuropsychological test[],” or

“neuro-psych evaluation.” (ECF Nos. 52-1 at 5; 60 at 3). The CNS Vital Signs test, Defendants

contend, is an unreliable testing method because it is (1) “shorter and less comprehensive than a

traditional neuropsychological evaluation”; “computerized and not administered by any medical

professionals”; (3) and “not accepted as a ‘diagnostic tool’ in the medical community, yet Dr. Di

Dio used it to diagnose Plaintiff.” (ECF No. 60 at 3–4; see also ECF No. 52-1 at 4–6).

        Second, Defendants challenge the validity and reliability of Dr. Di Dio’s conclusions.

(ECF Nos. 52-1 at 6–9; 60 at 3–4). Specifically, the “CNS Vital Signs testing does not contain the

necessary safeguards to evaluate test-taking effort, exaggeration, or malingering to ensure the

validity of its results.” (ECF No. 52-1 at 6). Despite the test’s validity indicators, Defendants

suggest the fact that “it is easy to correct an invalid score” makes it “clear that the ‘validity’ testing

looks to identify a test-taker’s comprehension or technological challenges, rather than for any

malingering or effort.” Id. at 7.

        Plaintiff counters that Dr. Di Dio’s testimony is reliable, valid, and should be permitted at

trial. Importantly, Plaintiff argues that Dr. Di Dio is her treating physician and Dr. Di Dio’s CNS

Vital Signs testing is just a tool used in his entire clinical evaluation. (ECF No. 57 at 1; 4). That

the CNS Vital Signs testing is not a diagnostic tool itself is of no moment; moreover, that the test

is not a “complete evaluation” of Plaintiff does not mean it must be excluded. Id. at 4–5. Instead,

“the alleged incompleteness of the tests conducted as part of, or in conjunction with, a physician’s

treatment” goes to the weight, not admissibility, of the treating physician’s testimony. Id. at 5.

Still, Plaintiff maintains that “the CNS Vital Signs test is an adequate substitute for



                                                    5
         Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 6 of 19



neuropsychological exam when used in conjunction with all other aspects of [Dr. Di Dio’s]

examination and evaluation.” Id. at 7. As for the validity of the CNS Vital Signs test, Plaintiff

stresses that the test does have validity indicators. (ECF No. 57 at 8). The validity indicators

monitor a test taker’s comprehension, malingering and effort, as opposed to comprehension alone.

Id. (quoting CNS Vital Signs, Clinical Practice, https://www.cnsvs.com/ClinicalPractice.html).

B.     Analysis

       Dr. Di Dio opined in his Final Report that Plaintiff’s “cognitive profile demonstrates the

hallmark findings of a moderately severe, Diffuse Axonal-type Injury, seen in concussion/mild

traumatic brain injury (mTBI).”      (ECF No. 60-2 at 3 (Emphasis in original)).          “Formal

Neurocognive testing,” Dr. Di Dio continued, “has revealed that [Plaintiff’s] overall cognitive

performance is severely impaired when compared to the general population.” Id.

       At deposition, Dr. Di Dio himself provided the leading basis for Defendant’s argument in

the instant motion—that the CNS Vital Signs test is not by itself a diagnostic tool. However,

Defendants’ arguments either ignore or refuse to acknowledge the remainder of Dr. Di Dio’s

explanation that the test in addition to other data, such as that reviewed by a treating physician,

makes the test a sufficiently reliable foundation upon which to base an opinion. Dr. Di Dio

explained:

       [Y]ou can’t use the CNS Vital Signs test by itself as a diagnostic tool. But when
       it’s correlated clinically, especially with a person applying the test and who’s
       examined the patient and has other data to utilize, . . . I don’t believe that a
       neuropsychological examination is going to be any more helpful.”

                                              ***

       [I]f you’re comparing neuro-psych[ological evaluation] just to the CNS [Vital
       Signs test] battery, sure, the neuro-psych[ological evaluation] is more
       comprehensive, but that’s only when it’s not being . . . applied by the physician
       that’s treating [the patient].



                                                6
         Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 7 of 19



(ECF No. 57-3 at 7). The CNS Vital Signs test “becomes diagnostic when it is applied clinically

by the appropriately trained individual.” Id. at 13. Nevertheless, Dr. Di Dio further explained that

his opinions are not purely the result of the CNS Vital Signs testing. Instead, Dr. Di Dio

“correlate[ed]” the test results with “the questionnaires . . . , the history [he] already obtained, the

examination that [he] already performed, the imaging that’s already been obtained and the follow-

up that’s been obtained.”      Id.   For these reasons, the Court concludes that Dr. Di Dio’s

methodology is reasonably sound survive Rule 702 and Daubert scrutiny.

        The Court likewise finds Defendants’ corollary attack on the CNS Vital Signs test—that it

is unreliable and invalid—unpersuasive. Contrary to Defendants’ assertion that the test does not

have adequate safeguards to ensure its validity, the test does have validity indicators, which utilize

a “sophisticated algorithm . . . to determine if the scores are valid.” (ECF No. 57-3 at 6). When a

score is invalid, “it is indicated as a ‘no’ in the validity indicator column.” Id. Dr. Di Dio noted

that “the test has been shown to be . . . [of] comparable sensitivity to malingering and

embellishment as conventional neuropsychological tests.” Id. Additionally, whereas Defendants

perceive the computerized administration of the CNS Vital Signs test in a negative light, Dr. Di

Dio finds it more objective. He testified that “the nice thing about” the test is that “because it’s

not administered by a human, you’ve got a lot more . . . stimulus sensitivity and no bias . . . and

nobody to give you clues . . . . [I]t’s unforgiving, really.” Id.

        Defendants, of course, will be afforded an opportunity to present contrary evidence and

engage Dr. Di Dio on cross-examination. At that time, Defendants are free to explore each basis

of the instant motion in limine; indeed, Dr. Di Dio’s answers may well undermine the overall

weight of his opinion. However, the value of Dr. Di Dio’s opinion is ultimately a question for the

jury. See e.g., United States v. Moreland, 437 F.3d 424, 431 (4th Cir. 2006) (“[E]xpert testimony



                                                   7
          Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 8 of 19



is subject to testing by vigorous cross-examination, presentation of contrary evidence and careful

instruction on the burden of proof.”).

         Plaintiff has established by a preponderance of the evidence that Dr. Di Dio’s opinions

satisfy Federal Rule of Evidence 702 and the factors set out by the Supreme Court in Daubert.

Therefore, Defendants’ Motions in Limine to Exclude the Testimony of Dr. Adam Di Dio (ECF

Nos. 52; 60) are hereby DENIED.

                   DEFENDANT GEICO’S MOTION IN LIMINE TO EXCLUDE
                      THE TESTIMONY OF DR. THOMAS BORZILLERI

         Plaintiff designated Dr. Thomas Borzilleri, Ph.D., as a economist and damages expert to

“calculate the present value of [Plaintiff’s] loss of earning capacity” as a result of the accident.

(ECF No. 60-1 at 3). Defendant GEICO moves to exclude Dr. Borzilleri’s testimony regarding

the present value of Plaintiff’s loss of earning capacity. (ECF Nos. 53-1 at 1). Plaintiff opposes

the motion. (ECF No. 56). Dr. Borzilleri holds multiple degrees—B.S., M.A., and Ph.D.—all in

the field of Economics. (ECF No. 56-1 at 1). Indeed, Dr. Borzilleri has more than forty-five years

of experience as an Economic Consultant. (ECF Nos. 53-2 at 1; 56-1 at 1). Furthermore, Dr.

Borzilleri “has offered expert testimony in hundreds of trials and depositions, and has qualified as

an expert in court over [seventy] times between 2014 and 2018 alone.” (ECF No. 56 at 5).

A.       Parties’ Contentions

         GEICO argues that Dr. Borzilleri’s testimony should be excluded for a series of reasons.

First, Dr. Borzilleri’s testimony is inadmissible because he relied on Ms. Hubacker’s “inadmissible

opinions,” in reaching his conclusions.2 (ECF No. 53-1 at 5). Second, GEICO contends that Dr.

Borzilleri’s earnings loss calculation is flawed because “despite Plaintiff’s accident having



2
  In light of this Court’s decision to deny Defendants’ motion vis-à-vis Ms. Hubacker, explained in more detail infra,
this argument carries little weight.

                                                          8
         Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 9 of 19



occurred on March 15, 2016,” the calculation “imposes a loss start date of January 1, 2018.” Id.

Additionally, Dr. Borzilleri omitted Plaintiff’s 2016 and 2017 earnings when calculating Plaintiff’s

“average earnings to determine her earning capacity.” Id. at 6. Third, GEICO avers that Dr.

Borzilleri’s opinions fail to account for Plaintiff’s post-accident work experience and earnings. Id.

Finally, GEICO argues that, in rendering his opinions, Dr. Borzilleri fails to account for Plaintiff’s

pre-accident employment history and challenges. Id. at 7.

       Plaintiff responds that GEICO’s arguments are either unsupported, or go to the weight, not

admissibility, of Dr. Borzilleri’s testimony. Specifically, Plaintiff suggest that Dr. Borzilleri’s

means of calculating Plaintiff’s pre- and post-accident earning capacity is reliable. (ECF No. 56

at 3). On this point, Dr. Borzilleri determined the amount of Plaintiff’s pre-accident earnings from

2012 to 2015 to be $529,594. Id. Then, Dr. Borzilleri calculated Plaintiff’s post-accident earnings

from 2016 to 2019 to be $50,974. Id. at 3–4. Plaintiff argues that Dr. Borzilleri did account for

Plaintiff’s 2019 earnings in the amount of approximately $80,000 as evidenced by the “Expected

Earnings Given Injury” chart appended to Dr. Borzilleri’s Updated and Revised Report. (ECF No.

53-3 at 17). Finally, Plaintiff asserts that Dr. Borzilleri considered Plaintiff’s pre-accident work

history and employment challenged by averaging four years of Plaintiff’s income, which included

“good” years and “bad” years—i.e., years in which Plaintiff earned income in excess of one million

dollars and years in which she earned roughly a quarter of a million dollars. (ECF No. 56 at 5).

B.     Analysis

       The crux of Defendant’s argument to exclude Dr. Borzilleri’s testimony revolves around

the notion that Dr. Borzilleri’s calculations, and therefore opinions, are flawed in that they (1)

impose a loss start date two years after the underlying accident; (2) rely on select years of

Plaintiff’s pre-accident income; (3) do not assign value to certain years of Plaintiff’s post-accident



                                                  9
         Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 10 of 19



income; (4) does not account for periods of unemployment in Plaintiff’s work history; and (5) fails

to set Plaintiff’s retirement date at a set age.

        It bears repeating that the Court’s role is to “focus on the expert’s principles and

methodology, and not on the conclusions that they generate.” Young, 23 F. Supp. 3d at 611.

“‘[Q]uestions regarding the factual underpinnings of the [expert witness’] opinion affect the

weight and credibility’ of the witness’ assessment, ‘not its admissibility.’” Bresler v. Wilmington

Trust Co., 855 F.3d 178, 195 (4th Cir. 2017) (citation omitted).

        Dr. Borzilleri’s methodology is set out in his Updated and Revised Report and deposition

testimony. (ECF Nos. 53-3; 56-2). Averaging Plaintiff’s income as reflected in her federal tax

returns for the years 2012–2015, Dr. Borzilleri determined Plaintiff’s pre-accident earning capacity

to be $529,594 in 2016 dollars. (ECF No. 53-3 at 3). Dr. Borzilleri considered Plaintiff’s post-

accident income from 2016–2018, but “provide[d] a conservative estimate of losses [by]

assum[ing] a loss start date of January 1, 2018.” Id. To calculate potential loss mitigation, Dr.

Borzilleri relied on Ms. Hubacker’s report. Id. From there, Dr. Borzilleri determined the average

annual earned income of a tax preparer to be $39,953.

        Dr. Borzilleri explained that “economic losses may be computed in so-called ‘real’ or after-

inflation terms or in terms of nominal amounts, dollar losses without adjusting for purchasing

power.” (ECF No. 53-3 at 3). While “[e]ither calculation produces approximately the same

answer[,]” he relies on information provided by the Congressional Budget Office to employ “the

nominal approach in which nominal rates of earnings growth and market interest rates are used.”

Id. at 3–4. Dr. Borzilleri calculates a range of losses “for every age when employment may cease,

highlighting . . . typical retirement ages.” Id. at 4; see also (ECF No. 56-2 at 6). Finally, Dr.




                                                   10
        Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 11 of 19



Borzilleri calculates “statistical worklife after an adjustment for the probability of unemployment”

and “a benchmark estimate for fringe benefits.” (ECF No. 53-3 at 4).

       It follows that Dr. Borzilleri’s opinions pass evidentiary muster. Absent bald assertions

that Dr. Borzilleri failed to “follow[] any methodology,” Defendant’s arguments falls short of

showing that Dr. Borziller’s opinions are not “the product of reliable principles and methods.” See

Fed. R. Evid. 702(c). Dr. Borzilleri has explained how his calculations utilize various work years,

and provide estimated earnings for various work like horizons. Defendant’s criticisms of Dr.

Borzilleri’s testimony goes mainly to how he emphasizes or incorporates certain data points.

While that is valid fodder for cross examination, it is not grounds for exclusion.

       Plaintiff has established by a preponderance of the evidence that Dr. Borzilleri’s opinions

satisfy Federal Rule of Evidence 702 and the factors set out by the Supreme Court in Daubert.

Therefore, Defendant’s Motion in Limine to Exclude the Testimony of Dr. Thomas Borzilleri

(ECF No. 53) is hereby DENIED.

                    DEFENDANTS’ MOTIONS IN LIMINE TO EXCLUDE
                        THE TESTIMONY OF TANJA HUBACKER

       Plaintiff designated Tanja Hubacker, MA, CRC, NCC, LCPC, as an expert in vocational

rehabilitation. (ECF No. 60-1 at 2). Defendants GEICO and Powell move to exclude Ms.

Hubacker’s testimony regarding Plaintiff’s employability and wage-earning capacities. (ECF Nos.

54-1 at 1–3; 61 at 1). Plaintiff opposes the motions. (ECF Nos. 55; 69). Ms. Hubacker has

approximately twenty years of experience in the field of vocational rehabilitation. (ECF No. 55 at

1). Ms. Hubacker earned a Master of Arts in Rehabilitation Counseling from George Washington

University. Id. In this field, she “provide[s] vocational evaluations for workers compensation,

long term disability, short term disability, disability retirement, and divorce cases.” Id.

A.     Parties’ Contentions


                                                 11
          Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 12 of 19



         Broadly, Defendants argue that Ms. Hubacker’s opinions are “not the product of the

application of reliable principles and methods” as required under Rule 702. (ECF Nos. 54-1 at 4;

61 at 2). In support, Defendants attack Ms. Hubacker’s opinions on three grounds. First,

Defendants assert that Ms. Hubacker relied on an incomplete evaluation of Plaintiff—Dr. Di Dio’s

neurocognitive testing—in reaching her conclusions. (ECF Nos. 54-1 at 5). The results of Dr. Di

Dio’s testing, upon which Ms. Hubacker relied in reaching her opinion, is not the “comprehensive

neurological testing required to diagnose an individual,” and “fails to employ specific measures

designed to evaluate test-taking effort, exaggeration, and malingering.”3 Id. Second, Defendants

argue that Ms. Hubacker “fail[ed] to follow any established scientific method” in reaching her

opinions. Id. at 7. Defendant’s point to the fact that Ms. Hubacker chose not to use the RAPEL

methodology4—the “most widely used methodology for the evaluation of earning capacity and

generally accepted within the ‘relevant scientific community’”—and, in describing her

methodology, “does not reference the use of any peer-reviewed models or widely accepted

methodology.” (ECF Nos. 54-1 at 8; 61 at 2) (emphasis in original). Third, Defendants assert that

Ms. Hubacker “chooses not to recognize Plaintiff’s income-earning history and current potential[,]

recent earnings,” other “contextual factors (i.e., Plaintiff’s family migraine and headache history,

socioeconomic status, older age, and the impacts of generational patterns) . . . [and] two other

available evaluations beyond that of Dr. [Di] Dio’s.” (ECF Nos. 54-1 at 3–12; 61 at 2–4 (emphasis




3
  In light of this Court’s decision to deny Defendants’ motion vis-à-vis Dr. Di Dio, explained in more detail supra,
this argument also carries little weight.

4
   As explained by Plaintiff, RAPEL “is a mnemonic that includes relevant topics for damages in personal injury
litigation: R=Rehabilitation, A=Access (variety of jobs for which the individual is qualified), P=Placeability (special
difficulty this sort of individual might have in finding suitable job in this community), E=Earning capacity
(educational and occupational potential; the ability to learn and train), and L=Labor force participation (work life
expectancy).” (ECF No. 55 at 6 (quoting Morgan v. Jacques, 2010 WL 11537864, at *3 n.1 (D. Vt. Oct. 5, 2010)).

                                                          12
        Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 13 of 19



omitted)). As such, Ms. Hubacker’s opinions are “not based on sufficient facts and data,” as

required by Rule 702(b). (ECF Nos. 54-1 at 11; 61 at 4).

       Plaintiff responds that Ms. Hubacker’s “methodology . . . is well-established as reliable

and generally accepted in the field of vocational rehabilitation.” (ECF No. 55 at 3). Specifically,

Plaintiff contends that courts within this Circuit “have held that methodology similar to that used

by Ms. Hubacker is reliable.” Id. at 7. See Rozinsky v. Assurance Company of America, 2017 WL

3116682 (D. Md. 2017); Gott v. Raymond Corp., 2008 WL 11452486 (N.D.W.Va. 2008); Walker

v. DDR Corp., 2019 WL 3409724 (D. S.C. 2019). Here, Ms. Hubacker met with Plaintiff in

person, conducted a follow-up phone interview, reviewed Plaintiff’s answers to interrogatories and

deposition, reviewed Plaintiff’s medical record, resume and tax returns both before and after the

injury, and interviewed Plaintiff’s former employer. (ECF No. 55 at 8). Ms. Hubacker conducted

labor market research using the Dictionary of Occupational Titles, Occupational Information

Network, Bureau of Labor Statistics, among other sources. Id. Labor market research and inquiry,

Plaintiff contends, is an acceptable model by which to determine an individual’s earning capacity.

Id. at 8–9. Moreover, Plaintiff argues that Ms. Hubacker’s report and testimony contain the

hallmarks of a “transferrable skills analysis” in substance, even if she did not use that term. Id. at

9.

       To Defendants’ second argument, that Ms. Hubacker opinions are unreliable because she

relied on Dr. Di Dio’s medical records as opposed to Defendants’ experts, Plaintiff notes that Dr.

Di Dio is Plaintiff’s treating neurologist and Dr. Di Dio’s neurological assessment was part of the

medical record. (ECF No. 55 at 10). As such, it is customary for a vocational expert to review in

rendering her opinion. Id. Defendants’ expert reports are not medical records necessitating her

review. Id. at 11. Finally, Plaintiff argues that Ms. Hubacker’s choice to disregard Plaintiff’s 2019



                                                 13
            Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 14 of 19



contract work (and income arising therefrom) was within her discretion and goes to the weight of

Ms. Hubacker’s testimony, not the admissibility. (ECF No. 55 at 11–12). Accordingly, Plaintiff

suggests this is “classic cross-examination material, not grounds to exclude expert testimony.” Id.

at 12.

B.         Analysis

           The Court remains unpersuaded that Defendants’ perceived deficiencies in Ms. Hubacker’s

basis of knowledge and methodology in reaching her opinions renders the opinions wholly

unreliable under Daubert or unhelpful to the jury under Rule 702. In forming her opinions, Ms.

Hubacker reviewed Plaintiff’s resume, federal income tax returns, answers to interrogatories, and

medical notes and reports. (ECF No. 55-1 at 1). Ms. Hubacker also interviewed Ms. Hauser and

Ms. Hauser’s former employer. Id. Finally, Ms. Hubacker conducted labor market research “using

employer websites, posted job leads and Department of Labor and Bureau of Labor Statistics

reports.” Id. at 1–2.

           Simply because Ms. Hubacker did not employ the RAPEL method does not mean that her

opinion is unreliable. The Court finds that, in substance, Ms. Hubacker’s methodology is the result

of reliable principles and methods. As Plaintiff indicates, Rozinsky, 2017 WL 3116682, is

instructive in this regard. There, this Court permitted a vocational assessment expert to testify

after examining comparable documents to those which Ms. Hubacker reviewed, conducting a

“‘transferrable skills analysis’[5] and ‘labor market research;’ and ‘review[ing] Bureau of Labor


5
    As explained in Rozinsky, a

           [t]ransferable skills analysis is where you take the job history that’s been described by the client and
           you match that history up with Department of Labor [Dictionary of Occupational Titles (“DOT”)]
           numbers. . . . Those DOT numbers provide you information regarding the skill level of the job. The
           reasoning, math and language skills for the job. The physical demands of the job and a description
           of the job itself. Once you have that information, you then factor in any medical restrictions for
           work that you’ve been provided, thus leaving any alternative occupations that the individual can
           now perform using the same skills, but within a more physically suitable occupation.

                                                             14
        Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 15 of 19



Statistics’” information. Rozinsky, 2017 WL 3116682 at *3. Indeed, beyond this Court, the United

States Court of Appeals for the Fourth Circuit has found that a transferrable skills analysis

assessment is reliable. See Mullins v. AT & T Corp., 424 Fed. Appx. 217, 224 (4th Cir. 2011).

       The Court finds that Ms. Hubacker’s labor market research functionally applied a

“transferrable skills analysis,” even if her report did not expressly style it in those terms.

Additionally, following Rozinsky, the Court believes that Ms. Hubacker reviewed ample facts and

data upon which to form an expert opinion. (ECF No. 55-1 at 1–2). Informed by the Occupational

Information Network and the Dictionary of Occupational Titles, Ms. Hubacker remarked in her

report that as a Chief Information Officer, Plaintiff was required

       to perform complex judgment and decision making, perform complex problem
       solving and critical thinking, work in coordination with others, manage personnel
       resources, manage financial resources, negotiate, persuade, perform systems
       analysis and systems evaluation, perform deductive and inductive reasoning, have
       fluency of ideas and originality, as well as the ability to perform information
       ordering, category flexibility, memorization, and selective attention.

Id. at 6–7. Informed by all of the information presented to Ms. Hubacker, she explained that

Plaintiff’s post-accident cognitive functioning precluded Plaintiff from “preform[ing] the high

level of detailed and complex reasoning and attention required for her past work.” Id. at 7. Instead,

Plaintiff’s “markedly low abilities in memory and executive function . . . preclude the ability to

preform simple, routine, unskilled competitive employment.” Id. Put another way, Ms. Hubacker

assessed the skills necessary to function in Plaintiff’s pre-accident line of work and determined

that Plaintiff’s post-accident state precluded similar employment. This satisfactorily aligns with a

transferrable skills analysis; accordingly, the Court concludes that Ms. Hubacker’s testimony is

based on reliable principles and methods and supplied with sufficient facts and data.



2017 WL 3116682 at *3.


                                                 15
         Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 16 of 19



        As with Dr. Di Dio and Dr. Borzilleri, Ms. Hubacker will, of course, be subject to cross

examination at trial. The Court “is not intended to serve as a replacement for the adversary system,

and consequently, the rejection of expert testimony is the exception rather than the rule.” In re

Lipitor (Atorvastatin Calcium) Mktg., Sales Practices & Production Liab. Litig. (No. II), 892 F.3d

624, 631 (4th Cir. 2018) (citation and quotation marks omitted). At the appropriate time,

Defendants may challenge Ms. Hubacker’s reliance on Dr. Di Dio’s opinions, inquire into Ms.

Hubacker’s perceived lack of methodology, and question her decision not to incorporate certain

portions of Plaintiff’s earnings and income in reaching her opinions. However, this Court will not

exclude Ms. Hubacker’s opinions on those grounds.

        Plaintiff has established by a preponderance of the evidence that Ms. Hubacker’s opinions

satisfy Federal Rule of Evidence 702 and the factors set out by the Supreme Court in Daubert.

Therefore, Defendants’ Motions in Limine to Exclude the Testimony of Tanja Hubacker (ECF

Nos. 54; 61) are hereby DENIED.

        PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE DEFENDANTS’ EXPERTS
              SCOTT BEVERIDGE PH.D. AND DAVID BUCHHOLZ, M.D.6

        Plaintiff Hauser moves to exclude the testimony of Defendant’s expert, Dr. Scott

Beveridge.7 (ECF No. 62-1 at 1). Defendants Powell and GEICO, and Interested Party Hanover,

oppose the motion. (ECF No. 67-1).

        The parties filed, and this Court entered, an Agreed Order to facilitate a Rule 35 vocational

evaluation of Plaintiff by Dr. Beveridge. (ECF Nos. 38-2; 40). Pursuant to the Order, the Court




6
 In ECF No. 62 as originally filed, Plaintiff moved to exclude two of Defendant’s experts: Scott Beveridge, Ph.D.
and David Buchholtz, M.D. (ECF No. 62-1 at 1). However, Plaintiff withdrew her motion as to Dr. Buchholtz. (ECF
No. 68). As such, the Court will limit consideration of ECF No. 62 as it pertains to Dr. Beveridge.
7
 The Court “may order a party whose mental or physical condition . . . is in controversy to submit to a physical or
mental examination by a suitably licensed or certified examiner.” Fed. R. Civ. P. 35(a)(1).

                                                        16
        Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 17 of 19



authorized Dr. Beveridge to conduct the following testing: “Word Reading, Sentence

Comprehension, Math Computation, and Reading Composite.” (ECF No. 40 at 1). Further, the

Court ordered that Dr. Beveridge his report to Plaintiff’s counsel within seven days of the

examination (January 17, 2020), and “[w]ith the report . . . provide Plaintiff’s counsel with copies

of all notes, tests, test results, scoring sheets and any other documentation related to his

evaluation.” Id.

A.     Parties’ Contentions

       Plaintiff argues that Dr. Beveridge failed to provide “any notes, tests, test results, scoring

sheets, raw data or any documentation pertaining to the examination of Plaintiff.” (ECF No. 62-1

at 2). Additionally, Plaintiff contends that Dr. Beveridge was served with a subpoena concerning

production information relevant to financial bias, yet Dr. Beveridge failed to object, and

subsequently comply, with the same. Id. For these reasons, Plaintiff seeks to exclude Dr.

Beveridge’s testimony at trial. Id. at 3.

       Defendants respond that Plaintiff’s discovery dispute over Dr. Beveridge’s records is not a

justification to exclude the expert’s testimony and would be more appropriately addressed in

discovery. (ECF No. 67-1 at 1; 3). Defendants concede that Dr. Beveridge has not produced

documentation related to Plaintiff’s examination, but “are hopeful this issue will be resolved.” Id.

at 3. With regard to Dr. Beveridge’s financial records, Defendants seek to gather and produce

responsive documents pursuant to a confidentiality agreement. Id.

B.     Analysis

       Under Rule 37, the Court is afforded a broad range of sanctions where a party fails to obey

a court order. See Fed. R. Civ. P. 37(b)(2)(A). Specifically, if a party “fails to obey an order to

provide or permit discovery,” including an order under Rule 35, the court may issue further orders



                                                17
        Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 18 of 19



“prohibiting the disobedient party from . . . introducing designated matters in evidence.” Fed. R.

Civ. P. 37(b)(2)(A)(ii). It is clear that Dr. Beveridge has failed to obey this Court’s January 8,

2021 Order by withholding from Plaintiff’s counsel “copies of all notes, tests, test results, scoring

sheets and any other documentation related to his evaluation.” Over a year has passed since this

Court ordered Dr. Beveridge produce the information. While it would be within the Court’s

purview to exclude Dr. Beveridge’s testimony for failure to obey a Court order, the Court is willing

to give counsel for Defendants fourteen days from the issuance of this order to produce the

aforementioned documents to Plaintiff’s counsel. If such a production does not occur, Plaintiff

shall file a line advising the Court, and move to renew the instant motion in limine.

       Accordingly, Plaintiff’s Motion in Limine to Exclude Defendant’s Expert Scott Beveridge,

Ph.D. (ECF No. 62) is hereby DENIED without prejudice.

       PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE DEFENDANT’S EXPERT
                            JACK SPECTOR PH.D.

       Plaintiff Hauser moves to exclude the testimony of Defendant’s expert, Jack Spector, Ph.D.

(ECF No. 63-1 at 1). Defendants Powell and GEICO, and Interested Party Hanover, no longer

intend to call at trial, and accordingly withdraw, Dr. Spector as an expert witness. (ECF No. 66 at

1). Therefore, Plaintiff’s Motion in Limine to Exclude Defendant’s Expert Jack Spector, Ph.D.

and preclude any expert from relying on or referencing any part of Dr. Spector’s opinions (ECF

No. 63) is hereby GRANTED.

                                          CONCLUSION

For the reasons described herein:

   1. Defendant GEICO’s Motion in Limine to Exclude the Testimony of Dr. Adam Di Dio Re

       Plaintiff’s Neurocognitive Testing and Results Contained Therein (ECF No. 52) is

       DENIED;


                                                 18
       Case 1:17-cv-03844-JMC Document 79 Filed 02/05/21 Page 19 of 19



   2. Defendant GEICO’s Motion in Limine to Exclude the Testimony of Dr. Thomas Borzilleri

       (ECF No. 53) is DENIED;

   3. Defendant GEICO’s Motion in Limine to Exclude the Testimony of Tanja Hubacker (ECF

       No. 54) is DENIED;

   4. Defendant Powell’s Motion in Limine to Exclude the Testimony of Adam Di Dio (ECF

       No. 60) is DENIED;

   5. Defendant Powell’s Motion in Limine to Exclude the Testimony of Tanja Hubacker (ECF

       No. 61) is DENIED;

   6. Plaintiff’s Motion in Limine to Exclude Defendants’ Experts David Buchholz, M.D. AND

       Scott Beveridge, Ph.D. (ECF No. 62) is DENIED without prejudice, as to Scott Beveridge,

       Ph.D. and DENIED as MOOT as to David Buchholz, M.D.;

   7. Plaintiff’s Motion in Limine to Exclude Defendants’ Expert Jack Spector, Ph.D. (ECF No.

       63) is GRANTED.

An implementation Order shall issue.




Date: February 5, 2021                                    /s/
                                              J. Mark Coulson
                                              United States Magistrate Judge




                                             19
